Citation Nr: 1530776	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) currently rated 10 percent disabling.

2.  Entitlement to service connection for bunions.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1981 and from December 1984 to January 1994.

These matters come to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2009, a statement of the case was issued in September 2010, and a substantive appeal was received in October 2010.

The Veteran testified at a Board hearing in April 2015; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

PTSD

In February 2009, the Veteran underwent a VA examination to assess the etiology and severity of her PTSD.  As such examination was conducted over six years ago and as she asserts that her PTSD has worsened, the Veteran should be afforded a new VA examination to assess the severity of her PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

The Veteran asserts that she sought VA treatment in September and December 2014.  See 04/24/2015 VBMS entry, Hearing Testimony at 16.  The electronic record does not contain any treatment reports for this time frame.   dated from October 3, 2013 to November 1, 2013 from the South Texas Health Care System (HCS).  Associate with the Virtual folder treatment records from the South Texas HCS for the period prior to October 3, 2014, and from November 2, 103.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Bunions

The Veteran asserts that she has bunions due to wearing boots during active service.  See 04/24/2015 VBMS entry, Hearing Testimony at 6; see also 09/08/2014 VBMS entry, VA 646 Statement of Accredited Representative in Appealed Case.  She should be afforded a VA examination to assess the etiology of her bunions.  

Anemia

The Veteran asserts that her anemia manifested as a result of pregnancies and delivery experienced during service.  See 04/24/2015 VBMS entry, Hearing Testimony at 2-4.  Service treatment records reflect that the Veteran under cesearean sections in 1987 and 1992.  See 12/29/2014 VBMS entries, STR - Medical & STR - Medical - Photocopy.  The Veteran also asserts that her anemia is due to her service-connected PTSD.  See 09/08/2014 VBMS entry, VA 646 Statement of Accredited Representative in Appealed Case.  The Veteran should be afforded a VA examination to assess the etiology of her anemia.  

Hypertension

The Veteran asserts that her hypertension manifested during active service.  See 04/24/2015 VBMS entry, Hearing Testimony at 11.  The Veteran also asserts that her hypertension is due to her service-connected PTSD.  See 09/08/2014 VBMS entry, VA 646 Statement of Accredited Representative in Appealed Case.  The Veteran should be afforded a VA examination to assess the etiology of her hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folder updated treatment records from the South Texas HCS for the period prior to October 3, 2013 and from November 2, 2013.

2.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of her service-connected PTSD. 

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130 , Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided. 

The examiner should offer an opinion as to whether due to the Veteran's service-connected PTSD she is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of her anemia and hypertension.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran has a disability manifested by anemia.

b)  Is anemia at least as likely as not (50 percent or greater probability) due to active service or did anemia manifest during active service?

c)  Is anemia at least as likely as not (50 percent or greater probability) caused by service-connected PTSD?

d)  Has anemia at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

e)  Is hypertension at least as likely as not (50 percent or greater probability) due to active service or did hypertension manifest during active service or within a year of separation from service?

f)  Is hypertension at least as likely as not (50 percent or greater probability) caused by service-connected PTSD?

g)  Has hypertension at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of her bunions.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran has a disability manifested by bunions.

b)  Are bunions at least as likely as not (50 percent or greater probability) due to active service or did bunions manifest during active service?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  If any of the claims on appeal are not fully granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and her representative the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




